Filed Pursuant to Rule 424(b)(5) Registration No. 333-209466 PROSPECTUS SUPPLEMENT (To the Prospectus dated May 4, 2016 ) MILESTONE SCIENTIFIC INC. 2,000,000 Shares of Common Stock Warrants to Purchase 1,500,000 Shares of Common Stock We are offering 2,000,000 shares of our common stock, par value $0.001 per share (“common stock”) and warrants to purchase 1,500,000 shares of our common stock (and the shares of common stock issuable from time to time upon exercise of the warrants) pursuant to this prospectus supplement and the accompanying base prospectus. The common stock and warrants will be sold in combination with a warrant to purchase 0. 75 shares of common stock accompanying each share of common stock sold. The combined purchase price for each common share and accompanying warrant is $1.50. The warrants may only be exercised to purchase whole shares of common stock at an exercise price of $2.55 per share and will expire on December 21, 2019. The common stock and the warrants are immediately separable and will be issued separately, but must be purchased together in this offering. Our common stock is listed on the NYSE MKT under the symbol “MLSS.”The last reported sale price of our shares of common stock on December 15, 2016 was $1.65 per share. There is no established trading market for the warrants and we do not expect a market to develop. In addition, we do not intend to list the warrants on the NYSE MKT, any other national securities exchange or any other nationally recognized trading system. One-third of the aggregate market value of the shares of our outstanding common stock held by non-affiliates, computed by reference to the highest price at which a share was last sold within the 60-day period ending on the date hereof, was $11,671,439 based on 17,080,155 shares of our outstanding common stock held by non-affiliates.We have sold common stock having an aggregate value of $250,080 pursuant to General Instruction I.B.6. of Form S-3 during the prior 12 calendar month period that ends on and includes the date hereof. Before you invest, you should carefully read this prospectus supplement, the accompanying prospectus and all information incorporated by reference therein.These documents contain information you should consider when making your investment decision. Investing in these securities involves significant risks.Please read “Risk Factors” on page S- 8 of this prospectus supplement, on page 3 of the accompanying prospectus and in the documents incorporated by reference into this prospectus supplement. N either the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or determined if this prospectus supplement is truthful or complete.Any representation to the contrary is a criminal offense. Per Share And Accompanying Warrant Total Offering price $ $ Underwriting discount and commissions (1) $ $ Proceeds, before expenses, to us $ $ There will be additional items of value paid in connection with this offering that are viewed by the Financial Industry Regulatory Authority, Inc. as underwriting compensation. See “Underwriting” beginning on page S-19 of this prospectus supplement for a description of the compensation payable to the underwriters. We have granted the representative of the underwriters a 45-day option to purchase up to 300,000 additional shares of common stock and/or warrants to purchase up to 225,000 shares of common stock to cover over-allotments, if any. We expect to deliver the common stock and warrants being offered pursuant to this prospectus supplement on or about December 21, 2016 . Sole Book Running Manager Maxim Group LLC December 16, 2016 TABLE OF CONTENTS Prospectus Supplement Page ABOUT THIS PROSPECTUS SUPPLEMENT S-1 FORWARD LOOKING STATEMENTS S-2 PROSPECTUS SUMMARY S-3 THE OFFERING S-7 RISK FACTORS S-8 USE OF PROCEEDS S-13 DILUTION S-13 CAPITALIZATION S-14 DESCRIPTION OF THE SECURITIES WE ARE OFFERING S-15 UNDERWRITING S-20 INTERESTS OF NAMED EXPERTS AND COUNSEL S-24 WHERE YOU CAN FIND MORE INFORMATION S-24 INFORMATION INCORPORATED BY REFERENCE S-25 TABLE OF CONTENTS Prospectus Page WHERE YOU CAN FIND MORE INFORMATION 1 FORWARD-LOOKING STATEMENTS 2 PROSPECTUS SUMMARY 2 RISK FACTORS 3 THE COMPANY 3 USE OF PROCEEDS 12 DESCRIPTION OF COMMON STOCK WE MAY OFFER 12 DESCRIPTION OF PREFERRED STOCK AND PREFERRED STOCK WE MAY OFFER 13 DESCRIPTION OF WARRANTS WE MAY OFFER 16 DESCRIPTION OF DEBT SECURITIES WE MAY OFFER 17 DESCRIPTION OF UNITS WE MAY OFFER 19 PLAN OF DISTRIBUTION 19 INDEMNIFICATION OF DIRECTORS AND OFFICERS 21 INTEREST OF NAMED EXPERTS AND COUNSEL 21 ABOUT THIS PROSPECTUS SUPPLEMENT This prospectus supplement and the accompanying prospectus form part of a registration statement on Form S-3 that we filed with the Securities and Exchange Commission, or the “SEC,” using a “shelf” registration process. This document contains two parts. The first part consists of this prospectus supplement, which provides you with specific information about this offering. The second part, the accompanying prospectus, provides more general information, some of which may not apply to this offering. Generally, when we refer only to the “prospectus,” we are referring to both parts combined. All references in this prospectus supplement to “Milestone,” “us,” “our,” “we” or “Milestone Scientific” refer to Milestone Scientific Inc. and its wholly owned subsidiary, Wand Dental Inc., a Delaware corporation, unless the context otherwise indicates. Milestone has rights to the following trademarks: CompuDent ® , CompuMed ® , CompuFlo ® , The Wand ® , SafetyWand ® , DPS Dynamic Pressure Sensing Technology ® , and STA Single Tooth Anesthesia System ® Instrument (STA Instrument, instruments and handpieces).References to our “common stock” refer to the common stock of Milestone Scientific Inc. This prospectus supplement, and the information incorporated herein by reference, may add, update or change information in the accompanying prospectus and any free writing prospectuses. You should read both this prospectus supplement, the accompanying prospectus and any free writing prospectuses together with additional information described under the heading Where You Can Find More Information. If there is any inconsistency between the information in this prospectus supplement and the accompanying prospectus, you should rely on the information in this prospectus supplement. You should rely only on the information contained in or incorporated by reference to this prospectus supplement, the accompanying prospectus and any free writing prospectuses. We have not authorized any other person to provide information different from that contained in this prospectus supplement, the accompanying prospectus, the documents incorporated by reference herein and therein and any free writing prospectuses. If anyone provides you with different or inconsistent information, you should not rely on it. You should assume that the information appearing in the prospectus and this prospectus supplement is accurate as of the dates on their respective covers, regardless of time of delivery of the prospectus and this prospectus supplement or any sale of securities. Our business, financial condition, results of operations and prospects may have changed since those dates. All references in this prospectus supplement to our consolidated financial statements include, unless the context indicates otherwise, the related notes. The industry and market data and other statistical information contained in this prospectus supplement, the accompanying prospectus and the documents we incorporate by reference are based on management’s own estimates, independent publications, government publications, reports by market research firms or other published independent sources, and, in each case, are believed by management to be reasonable estimates. Although we believe these sources are reliable, we have not independently verified the information. None of the independent industry publications used in this prospectus supplement, the accompanying prospectus or the documents we incorporate by reference were prepared on our or our affiliates’ behalf and none of the sources cited by us consented to the inclusion of any data from its reports, nor have we sought their consent. We are not making an offer to sell the securities covered by this prospectus supplement in any jurisdiction in which an offer or solicitation is not permitted or in which the person making the offer or solicitation is not qualified to do so or to anyone to whom it is unlawful to make an offer or solicitation. S-1 FORWARD-LOOKING STATEMENTS Certain information set forth in this prospectus or incorporated by reference in this prospectus may contain forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended (the “Securities Act”), and Section 21E of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), that are intended to be covered by the “safe harbor” created by those sections.Forward-looking statements, which are based on certain assumptions and describe our future plans, strategies and expectations, can generally be identified by the use of forward-looking terms such as “believe,” “expect,” “may,” “will,” “should,” “would,” “could,” “seek,” “intend,” “plan,” “estimate,” “goal,” “anticipate,” “project” or other comparable terms.Forward-looking statements involve inherent risks and uncertainties which could cause actual results to differ materially from those in the forward-looking statements, as a result of various factors including those risks and uncertainties included in this prospectus under the caption “Risk Factors,” and those risks and uncertainties described in the documents incorporated by reference into this prospectus. We urge you to consider those risks and uncertainties in evaluating our forward-looking statements. All subsequent written and oral forward-looking statements attributable to us or to persons acting on our behalf are expressly qualified in their entirety by the applicable cautionary statements. We further caution readers not to place undue reliance upon any such forward-looking statements, which speak only as of the date made. Except as otherwise required by the federal securities laws, we disclaim any obligation or undertaking to publicly release any updates or revisions to any forward-looking statement contained in the prospectus (or elsewhere) to reflect any change in our expectations with regard thereto or any change in events, conditions or circumstances on which any such statement is based. S-2 PROSPECTUS SUMMARY The information below is only a summary of more detailed information included elsewhere in or incorporated by reference in this prospectus supplement and the accompanying prospectus. This summary may not contain all the information that is important to you or that you should consider before making a decision to invest in our common stock and warrants . Please read this entire prospectus supplement and the accompanying prospectus, including the risk factors, as well as the information incorporated by reference in this prospectus supplement and the accompanying prospectus, carefully. About Milestone Scientific Inc. Milestone Scientific Inc. (NYSE MKT: MLSS) is a medical research and development company that designs and patents innovative injection technology. Our computer-controlled injection systems make injections precise, efficient and virtually painless. Milestone Scientific remains focused on advancing efforts to achieve the following two primary objectives: • Enhancing our global reach by partnering with distribution companies in the medical sector; and • Optimizing our tactical approach to product sales and marketing in order to materially increase penetration of the global dental and medical markets with our proprietary, patented Computer- Controlled Local Anesthesia Delivery (C-CLAD) solution, the STA Single Tooth Anesthesia System ® Instrument . Our Injection Technology Since our inception we have engaged in pioneering proprietary, innovative, computer-controlled injection technologies and solutions for the medical and dental markets. We have focused our energy and resources on redefining the worldwide standard of care for injection techniques by making the experience more comfortable for the patient,thereby reducing their anxiety and stress, and by making it easier for the healthcare provider to administer injections. We believe that we and our technology are widely recognized by key opinion leaders ( i.e., academics, anesthesiologists and practicing dentists whose opinions are widely respected), industry experts and medical and dental practitioners as a leader in the emerging, high growth, computer-controlled injection industry. We remain intent on expanding the use and application of our proprietary, patented technologies to achieve greater operational efficiencies, enhanced patient safety and therapeutic adherence, and improved quality of care within a broad range of medical disciplines. We have developed and commercialized proprietary, innovative, computer controlled injection instruments and related disposable, single-use handpieces for the medical and dental markets. We believe our dental instruments have set a new standard of care for dental injections. As of November 30, 2016, we have not yet obtained U.S. Food and Drug Administration (“FDA”) regulatory clearance for our new epidural anesthetic injection and intra-articular injectioninstruments. However, in September 2014, we received European Union (CE) clearance to market ournew epidural anesthetic injection and intra-articular injectioninstruments in the European market. We believe our technology is proven and well established and our dental instruments have been used to administer millions of injections worldwide. Each of our instruments has a related single use disposable leading to a continuing revenue stream following sale of the instrument. CompuDent ® and The Wand ® Our first commercial product, the CompuDent
